Title: To Thomas Jefferson from Carlo Bellini, 1 April 1799
From: Bellini, Carlo (Charles)
To: Jefferson, Thomas



Dear Sir,
Williamsburg April 1st. 1799

I have been waiting for some time with more than Christian patience to write you a letter; but the stiffness of my hands which has hitherto prevented me encreasing continually in obstinacy and my days drawing happily to a close I have been forced at length to make use of a younger and more obedient hand which has fortunately fallen in my way—The object of this letter is to make a request of you; it is this, that you would do me the honor to accept of the picture of my poor wife and your sincerely affectionate friend who was last year kindly delivered from a miserable existence. I wish that it should be in your possession, not so much as a testimony of the grateful affection I still bear you (for that needed no such testimony) as for the value of the workmanship which I know no one in this country, except yourself, that can justly appretiate. If you will be so kind as to confer so great a favor, you shall receive it by the first safe opportunity.
Our poor village affords nothing worthy the ear of a philosopher. William & Mary the most important object here has long been in a declining state, but I am happy to inform you (and I know that it will give you pleasure to hear.) that it is at present rising very rapidly. Several students who have lately quitted college, two brothers particularly, by the name of Lomax will reflect the highest lustre on their alma mater. But above all there is one here at present who is certainly  an ornament to human nature. He landed here a few months ago from on board a ship. His name is Monford. Divest him but of one failing (selfsufficiency) and he would certainly be one of the most perfect creatures that ever came from the hands of the Creator. This failing has drawn on him a multitude of admiring enemies. Unhappily for the young man Mr. Madison is of the number—Before I take leave of you I must enquire of you if you have heard any tidings concerning the soul or body of Mezzei. Some years ago you informed me from Paris, that he had the four quarters of the Globe for eblowroom; I suspect very stronly that at this time he is confined to two. I could wish to say a good deal more, but as my secretary is not as long winded as yours at Philadelphia, nor as well disposed to teaze you with nonsense I must here conclude with assurances of sincere affection
Your most obedient and humble servant

Charles Bellini.

